Citation Nr: 0716299	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, secondary to exposure to Agent Orange.

2.  Entitlement to service connection for kidney disease, to 
include kidney failure, to include being secondary to the 
veteran's type II diabetes mellitus.  

3.  Entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1951 to August 1955, and from August 1955 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The record reflects that the RO did 
not list the third issue, that of entitlement to service 
connection for rheumatoid arthritis, on the most recent 
supplemental statement of the case (SSOC).  That SSOC was 
issued in October 2005.  The RO noted that since the veteran 
had not submitted new evidence with respect to this issue, 
the RO was dropping the issue.  Further review of the claims 
folder indicates that the veteran has not withdrawn his 
appeal on this issue.  As such, it remains on appeal and 
should be included on any future documents unless it is 
formally withdrawn by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served over twenty years in the US Air Force.  
The veteran's records reflect that he served during the 
Vietnam Era and had service in the Southeast Asia theatre of 
operations.  The veteran has claimed that as a result of that 
service, he was exposed to chemical dioxins, and as a result 
of that exposure, he has developed type II diabetes mellitus.  
He has further claimed that his kidney disease is somehow 
related to the treatment he has received over the years and 
his diabetes mellitus.  Furthermore, he contends that he 
began to suffer from rheumatoid arthritis shortly after his 
retirement from the Air Force and that the prodromes of the 
condition began while he was in service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft-
tissue sarcomas. 
38 C.F.R. § 3.309(e) (2006).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2006), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records suggest that the veteran was 
awarded the Vietnam Service Medal.  See DD 214, Armed Forces 
of the United States Report of Transfer or Discharge, issued 
August 18, 1969.  However, the DD 214, Armed Forces of the 
United States Report of Transfer or Discharge, issued August 
31, 1971, is negative for the issuance of said award.  The 
remaining service documents do not show the award.  

To confirm his presence in Vietnam, the veteran has claimed 
that when he was shipped from Chanute Air Force Base to 
6234th COS GP, APO San Francisco 96233, he went through 
Saigon.  He has stated that he was in Saigon on his ingress 
and egress.  The veteran has provided copies of his travel 
orders.  Unfortunately, they do not specify whether he was in 
Saigon during the time in question.  Because there is some 
question as to whether the veteran was present in Vietnam and 
since confirmation of his presence could lead to the granting 
of benefits, the Board believes that the claim should be 
returned to the RO/AMC for additional research and 
development.

Because the claim is being remanded, the Board also believes 
that physical examinations of the veteran should occur.  The 
Board believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment should be accomplished so that the 
disability evaluation will be a fully informed one in regards 
to the appellant's claims.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Moreover, because a physician has not commented 
specifically on the veteran's contentions and assertions, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since he retired from the US Air Force 
for his diabetes mellitus, rheumatoid 
arthritis, and any kidney disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
AMC/RO is hereby put on notice that the 
veteran may have received health care via 
TriCare or at a military health facility, 
and as such, those records should also be 
obtained.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

2.  The AMC/RO should contact the service 
department and ask whether it can confirm 
the veteran's presence in the Republic of 
Vietnam in 1965 and/or 1966.  For 
reference purposes, the AMC/RO should 
provide the service department with 
copies of the veteran's orders along with 
the DD 214 that shows that the veteran 
was awarded the Vietnam Service Medal.  
The AMC/RO should further ask the service 
department why the veteran's retirement 
DD 214 does not show the veteran's 
Vietnam Service Medal.  Moreover, with 
respect to the awarding of the Vietnam 
Service Medal, the AMC/RO should ask the 
service department why such an award 
would have been awarded; i.e., did a 
recipient of the award have to actually 
land in Vietnam for the US Air Force to 
issue the award.  Any obtained 
information should be included in the 
claims folder for further review.  

3.  Only after the AMC/RO has received 
the response from the service department 
and only after it has obtained all of the 
veteran's medical treatment records that 
are not currently in the veteran's claims 
folder, then the AMC/RO should schedule 
the veteran for VA examinations for the 
purpose of determining whether the 
veteran now suffers from diabetes 
mellitus, a kidney disorder, and 
rheumatoid arthritis.  The purpose of 
these examinations is to ascertain the 
etiology of the veteran's claimed 
disabilities.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiners for review 
before the examinations.  Each 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

Each examiner is asked to express an 
opinion concerning the etiology of three 
disabilities now on appeal.  The examiner 
is asked to state whether it is at least 
as likely as not that any disorder is 
related to any in-service disease or 
injury or to his service in general or to 
a service-connected disability.  Each 
examiner should discuss their reasoning 
in detail.  

The examiners must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiners' conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

